                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA

                                   Savannah Division


UNITED STATES OF AMERICA                            )
                                                    )
                     v.                             )        Indictment No. CR418-256
                                                    )
                                                    )
PAUL FRANCIS DUNN III,                              )
                                                    )
                          Defendant                 )

  ORDER GRANTING DEFENDANT’S THIRD MOTION FOR LEAVE OF COURT

        The Court GRANTS the Defendant's Attorney's Motion for leave of Court for the dates of

November 6th - November 8th 2019 for Counsel to attendArbitrator training in Atlanta, Georgia.


        SO ORDERED this WK day of2FWREHU, 2019.




                                          ________
                                          _________________________
                                                  _______________  ____
                                          $ISJTUPQIFS-3BZ
                                          $ISJ
                                             JTUPQIFS-3BZ
                                          6OJUFE4UBUFT.BHJTUSBUF+VEHF
                                          4PVUIFSO%JTUSJDUPG(FPSHJB
